Citation Nr: 0820286	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-05 579	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hearing loss.


FINDING OF FACT

The veteran's current bilateral hearing loss first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein, including 
exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A.         §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In July 2004, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, in March 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, as the Board has 
determined that service connection for bilateral hearing loss 
is not warranted, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran was afforded a VA examination in November 2005, 
including a January 2006 addendum, and a specific opinion as 
to his claim was obtained.  Accordingly, all available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

In this case, the veteran's available service records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);         38 C.F.R. §§  
3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973. When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In a July 2002 letter, the National Personnel 
Records Center advised the veteran of the loss of his service 
records.  In June 2004 and September 2004 letters to the RO, 
the veteran acknowledged the loss of his service records and 
has supplemented his claim file with a number of lay 
statements. 

There are only two available service records in this case: 
the September 1954 report of the medical examination 
conducted at the time of the veteran's separation from 
service, and his Form DD-214, which reflects that the veteran 
was honorably discharged from service on September 9, 1954, 
and that he served with the 54th, 65th, and 78th Engineering 
Combat Battalions as a combat engineer.  This service 
included service in Korea during the Korean War. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran's service records do not 
contain indicia of combat.  Acknowledging that the vast 
majority of the veteran's service records were destroyed, the 
Board gives the veteran's statements describing his active 
duty in Korea in the 65th Combat Engineer, Charlie Co 
Battalion a higher probative value.  The veteran contends 
that his current bilateral hearing loss is the result of 
acoustic trauma in service.  The veteran's descriptions of 
his service, to include regular exposure to high levels of 
noise associated with battle on November 27, 1950, 
demolishing bridges, tanks, an airfield, and ammunition dump 
by explosion, being blown out of a foxhole, and clearing mine 
fields, are consistent with his documented duties as a combat 
engineer.  Given these duties, the Board finds it as likely 
as not that the veteran was exposed to acoustic trauma as a 
result of his service in Korea. 

As the Board has determined that the veteran was as likely as 
not exposed to acoustic trauma in service, the next question 
before the Board is whether there is evidence of hearing loss 
in service.  The one available service treatment record, the 
report of medical examination upon separation from service, 
is negative for a diagnosis or complaint of hearing loss.  
Audiological examination at that time revealed 15/15 hearing, 
or normal hearing, by whisper voice testing.  The Board 
therefore finds that a chronic hearing loss disability was 
not shown in service.  38 C.F.R. § 3.303(b) (2007).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current bilateral hearing loss.  38 C.F.R. § 3.303(b).  While 
the veteran reports a history of gradual hearing loss since 
1950, the first evidence of any complaint related to hearing 
loss is a notation in the veteran's July 2003 protocol 
examination for cold injuries.  At that time, the veteran 
simply reported that he currently had hearing loss.  He did 
not allege that his hearing loss was related to service.  The 
next evidence of a complaint related to hearing loss is the 
veteran's July 2004 claim for service connection.  The 
veteran at that time submitted a statement asserting that he 
had been wearing hearing aids, but since they hurt his ears, 
he did not wear them very much.  The claim file also contains 
an August 2004 statement by the veteran's wife asserting that 
the veteran obtained hearing aids from Beltone that do not 
seem to help, and bother the veteran.  The veteran's wife 
additionally reported that the doctors that may have treated 
the veteran for hearing loss have passed away and health 
records are unavailable.  The veteran concurred with his 
wife's statement regarding his health records in a September 
2004 statement.  

The first clinical evidence of a complaint or diagnosis of 
hearing loss is not until November 2005, during the veteran's 
audiological evaluation related to his claim for service 
connection.  During the evaluation, the veteran admitted a 
post-service history of occupational noise exposure, as he 
reported working as a civilian in a nuclear plant.  The 
veteran also admitted engaging in recreational activities 
associated with noise exposure, as he reported that he has 
hunted annually for many years.  The veteran asserted that he 
used ear protection during his post-service occupational and 
recreational noise exposure.  Further, the veteran's Form DD-
214 indicates that prior to service; he worked as a truck 
driver.  At the time of the November 2005 evaluation, the 
veteran was diagnosed with a bilateral, sloping, and 
sensorineural hearing loss, greater on the right.  
Specifically, the veteran's pure tone thresholds, in 
decibels, for the left ear were 35, 45, 75, 85, 100, and for 
the right ear were 50, 55, 75, 90, 105, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Based upon 
these results, the veteran's hearing loss meets the VA 
requirements for consideration as a disability.  The 
audiologist determined in the November 2005 examination that 
since more than fifty years had elapsed since the veteran's 
separation from service and there was a history of civilian 
occupational and recreational noise exposure, it was not 
possible to formulate an opinion as to whether or not the 
claimed hearing loss was due to noise exposure while in 
service based upon anything but pure speculation without 
review of the veteran's claim file.  

In January 2006, the audiologist had the opportunity to 
review the veteran's claim file and offer an addendum with an 
expert opinion.  The audiologist determined that based upon 
review of the veteran's claim file, there was no evidence 
that the claimed current hearing loss was due to noise 
exposure while serving.  The examiner reasoned that because 
the veteran's separation examination revealed normal ears and 
eardrums with no significant history, defect, or diagnosis 
noted, and that the results of the hearing test revealed 
hearing to be within the normal limits, bilaterally, it was 
unlikely that his current hearing loss was related to 
acoustic trauma sustained in service.  While the standard 
hearing test used during the veteran's service, whispered 
voice testing, may not rule out a high frequency hearing 
loss, it does indicate grossly normal hearing at the time of 
examination.

Having acknowledged that the veteran was exposed to acoustic 
trauma in service, and that the veteran has a current 
diagnosis of hearing loss for which service connection may be 
granted, the remaining question before the Board is whether 
there is a nexus between such hearing loss and his service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of bilateral 
hearing loss, there is no clinical evidence of hearing loss 
during the veteran's period of active service.  Finally, as 
there is no evidence establishing a medical nexus between 
military service and the veteran's current bilateral hearing 
loss, service connection for bilateral hearing loss is not 
warranted.

The veteran has attributed his bilateral hearing loss to 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R.            §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the veteran is competent to report exposure to noise in 
service, he does not have the medical expertise to provide an 
opinion regarding the etiology of his current diagnosis.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

In sum, the weight of the credible evidence does not 
establish that veteran's current bilateral hearing loss began 
in service or that hearing loss was manifest within one year 
of separation.  Service connection is therefore not warranted 
on a presumptive basis.  Additionally, service connection is 
not warranted on a direct basis.  In this case there was no 
chronic ear disability shown during service, and no record of 
any continuous symptoms from his separation from service 
onward.  Rather, the record establishes that approximately 
fifty-four years after separation, the veteran has hearing 
loss.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(normal medical findings at the time of separation from 
service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim).  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service treatment 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this case, the Board has concluded that it is as 
likely as not that the veteran was exposed to acoustic trauma 
in service.  Significantly, however, the veteran's available 
service record shows no evidence of hearing loss in service, 
and the veteran has not reported experiencing any chronic 
hearing loss in service.  VA has also provided the veteran 
with an examination, and obtained a specific opinion 
regarding the likely etiology of his current bilateral 
hearing loss.  Based upon the above, the Board finds that VA 
has met this heightened duty.   

As the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss, the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
hearing loss, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for bilateral hearing loss is denied.


		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


